Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED May 30, 2001).
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10/949475. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Application: 17200501
Patent: 10/949475
Claim 1
A computer-implemented for processing web crawling queries, the method comprising:
accessing a web crawling engine, the web crawling engine operates based on a web crawling query prioritization model that supports determining web crawling priority scores for executing web crawling query operations;





using the web crawling prioritization model, determining a web crawling priority score for a web crawling query for a corresponding classification operation, wherein the web crawling priority score indicates a predicted performance improvement for the classification operation, the performance improvement is a predicted improvement of executing the classification operation with the known data and web crawled data to be retrieved by executing the web crawling query over the classification operation executed with only the known data; and



based on the web crawling priority score, executing the web crawling query to identify web crawled data.
Claim 1
A computer-implemented for processing web crawling queries, the method comprising:
accessing a web crawling engine, the web crawling engine operates based on a web crawling query prioritization model that supports determining web crawling priority scores that indicate corresponding predicted performance improvements for classification operations executed with known data and web crawled data to be retrieved from executing a web crawling query operation; 
using the web crawling prioritization model, determining a web crawling priority score for a web crawling query for a corresponding classification operation associated with a performance improvement, wherein the predicted performance improvement for the classification operation is a predicted improvement of executing the classification operation with the known data and web crawled data to be retrieved by executing the web crawling query over the classification operation executed with only the known data, wherein the classification operation is associated with a product in a product listing platform and known data for the product; and 
based on the web crawling priority score, executing the web crawling query to identify web crawled data.
Claim 2
The method of claim 1, wherein, based on executing the web crawling query, the classification operation is executed with the known data and the web crawled data from executing the web crawling query.
Claim 2
The method of claim 1, wherein, based on executing the web crawling query, the classification operation is executed with the known data and the web crawled data from executing the web crawling query.
Claim 3
The method of claim 1, wherein the web crawling priority score is determined as a function of a known data score and a known data and web crawled data score for the classification operation.
Claim 3
The method of claim 1, wherein the web crawling priority score is determined as a function of a known data score and a known data and web crawled data score for the classification operation.
Claim 4
The method of claim 1, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-regression technique that implements a first classifier, a second classifier, and a regressor.
Claim 4
The method of claim 1, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-regression technique that implements a first classifier, a second classifier, and a regressor.
Claim 5
The method of claim 1, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-classification technique that implements a first classifier, a second classifier and a third classifier.
Claim 5
The method of claim 1, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-classification technique that implements a first classifier, a second classifier and a third classifier.
Claim 6
The method of claim 1, wherein the classification operation is associated with a product in a product listing platform and known data for the product.
Claim 1
... wherein the classification operation is associated with a product in a product listing platform and known data for the product...
Claim 7
The method of claim 6, wherein the classification operation is associated with organizing products in the product listing platform for one of the following: product deduplication, product adoption, product attribute extraction, or product quality determination.

Claim 
7. The method of claim 1, wherein the classification operation is associated with organizing products in the product listing platform for one of the following: product deduplication, product adoption, product attribute extraction, or product quality determination.
Claim 8
One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for processing web crawling queries, the method comprising:
accessing a web crawling engine, the web crawling engine operates based on a web crawling query prioritization model that supports determining web crawling priority scores for executing web crawling query operations; 





using the web crawling prioritization model, determining a web crawling priority score for a web crawling query for a corresponding classification operation, wherein the web crawling priority score indicates a predicted performance improvement for the classification operation, the performance improvement is a predicted improvement of executing the classification operation with the known data and web crawled data to be retrieved by executing the web crawling query over the classification operation executed with only the known data; and



based on the web crawling priority score, processing the web crawling query based on a web crawling query processing operation corresponding to the web crawling score.
Claim 8
One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for processing web crawling queries, the method comprising:
accessing a web crawling engine, the web crawling engine operates based on a web crawling query prioritization model that supports determining web crawling priority scores that indicate corresponding predicted performance improvements for classification operations executed with known data and web crawled data to be retrieved from executing a web crawling query operation; 
using the web crawling prioritization model, determining a web crawling priority score for a web crawling query for a corresponding classification operation associated with a performance improvement, wherein the predicted performance improvement for the classification operation is a predicted improvement of executing the classification operation with the known data and web crawled data to be retrieved by executing the web crawling query over the classification operation executed with only the known data, wherein the classification operation is associated with a product in a product listing platform and known data for the product; and 
based on the web crawling priority score, processing the web crawling query based on a web crawling query processing operation corresponding to the web crawling score.
Claim 9
The computer storage media of claim 8, wherein, for the web crawling priority score, the web crawling processing operation is configured to execute the web crawling query to identify web crawled data, such that the classification operation is executed with the known data and web crawled data from executing the web crawling query.

Claim 9
The computer storage media of claim 8, wherein, for the web crawling priority score, the web crawling processing operation is configured to execute the web crawling query to identify web crawled data, such that the classification operation is executed with the known data and web crawled data from executing the web crawling query.
Claim 10
The computer storage media of claim 8, wherein, for the web crawling priority score, the web crawling processing operation is configured not to execute the web crawling query to identify web crawled data, such that the classification operation is executed with only the known data.
Claim 10
The computer storage media of claim 8, wherein, for the web crawling priority score, the web crawling processing operation is configured not to execute the web crawling query to identify web crawled data, such that the classification operation is executed with only the known data.
Claim 11
The computer storage media of claim 8, wherein the web crawling priority score is determined as a function of a known data score and a known data and web crawled data score for the classification operation.
Claim 11
The computer storage media of claim 8, wherein the web crawling priority score is determined as a function of a known data score and a known data and web crawled data score for the classification operation.
Claim 12
The computer storage media of claim 8, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-regression technique that implements a first classifier, a second classifier, and a regressor.
Claim 12
The computer storage media of claim 8, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-regression technique that implements a first classifier, a second classifier, and a regressor.
Claim 13
The computer storage media of claim 8, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-classification technique that implements a first classifier, a second classifier and a third classifier.
Claim 13
The computer storage media of claim 8, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-classification technique that implements a first classifier, a second classifier and a third classifier.
Claim 14
The computer storage media of claim 8, wherein the classification operation is associated with a product in a product listing platform and known data for the product, 


wherein the classification operation is associated with organizing products in the product listing platform for one of the following: product deduplication, product adoption, product attribute extraction, or product quality determination.
Claim 8

... wherein the classification operation is associated with a product in a product listing platform and known data for the product...”

Claim 14
The computer storage media of claim 8, wherein the classification operation is associated with organizing products in the product listing platform for one of the following: product deduplication, product adoption, product attribute extraction, or product quality determination.
Claim 15
A search system for processing web crawling queries, the system comprising:
one or more processors; and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute: 
a web crawling engine: 
access a web crawling engine, the web crawling engine operates based on a web crawling query prioritization model that supports determining web crawling priority scores for executing web crawling query operations; 



use the web crawling prioritization model to determine a web crawling priority score for a web crawling query for a corresponding classification operation, wherein the web crawling priority score indicates a predicted performance improvement for the classification operation, the performance improvement is a predicted improvement of executing the classification operation with the known data and web crawled data to be retrieved by executing the web crawling query over the classification operation executed with only the known data;  and
based on the web crawling priority score, process the web crawling query based on a web crawling query processing operation corresponding to the web crawling priority score.
Claim 15
A search system for processing web crawling queries, the system comprising:
one or more processors; and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute: 
a web crawling engine: 
access a web crawling query prioritization model that supports determining web crawling priority scores that indicate corresponding predicted performance improvements for classification operations executed with known data and web crawled data to be retrieved from executing a web crawling query operation; 
determine a web crawling priority score for a web crawling query for a corresponding classification operation associated with a performance improvement, wherein the predicted performance improvement for the classification operation is a predicted improvement of executing the classification operation with the known data and web crawled data to be retrieved by executing the web crawling query over the classification operation executed with only the known data, wherein the classification operation is associated with a product in a product listing platform and known data for the product; and 
based on the web crawling score, process the web crawling query based on a web crawling query processing operation corresponding to the web crawling priority score.
Claim 16
The system of claim 15, wherein, based on the web crawling priority score, the web crawling query processing operation is selected from the following: executing the web crawling query, not executing the web crawling, or delaying execution of the web crawling query.

Claim 16
The system of claim 15, wherein, based on the web crawling priority score, the web crawling query processing operation is selected from the following: executing the web crawling query, not executing the web crawling, or delaying execution of the web crawling query.

Claim 17
The system of claim 15, wherein, for the web crawling priority score, the web crawling processing operation is configured to execute the web crawling query to identify web crawled data, such that the classification operation is executed with the known data and web crawled data from executing the web crawling query; or wherein, for the web crawling priority score, the web crawling processing operation is configured not to execute the web crawling query to identify web crawled data, such that the classification operation is executed with only the known data.

Claim 17
The system of claim 15, wherein, for the web crawling priority score, the web crawling processing operation is configured to execute the web crawling query to identify web crawled data, such that the classification operation is executed with the known data and web crawled data from executing the web crawling query; or wherein, for the web crawling priority score, the web crawling processing operation is configured not to execute the web crawling query to identify web crawled data, such that the classification operation is executed with only the known data.
Claim 18
The system of claim 15, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-regression technique that implements a first classifier, a second classifier, and a regressor.
Claim 18
The system of claim 15, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-regression technique that implements a first classifier, a second classifier, and a regressor.
Claim 19
The system of claim 15, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-classification technique that implements a first classifier, a second classifier and a third classifier.
Claim 19
The system of claim 15, wherein the web crawling query prioritization model is a machine-learning model that is trained, for a selected classification operation, based on a classification-classification technique that implements a first classifier, a second classifier and a third classifier.
Claim 20
The system of claim 15, wherein the classification operation is associated with a product in a product listing platform and known data for the product, 

wherein the classification operation is associated with organizing products in the product listing platform for one of the following: product deduplication, product adoption, product attribute extraction, or product quality determination.

Claim 15
... wherein the classification operation is associated with a product in a product listing platform and known data for the product
Claim 20
The system of claim 15, wherein the classification operation is associated with organizing products in the product listing platform for one of the following: product deduplication, product adoption, product attribute extraction, or product quality determination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167